UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1204


GEORGE VAN WAGNER,

                Petitioner - Appellant,

          v.

BRANCH BANKING & TRUST COMPANY,

                Respondent – Appellee,

THOMAS H. FLUHARTY,

                Trustee – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cv-00006-JPB)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ and DUNCAN, * Circuit Judges.


Dismissed by unpublished per curiam.


George Van Wagner, Appellant Pro Se.     William L. Hallam,
ROSENBERG, MARTIN & GREENBERG, LLP, Baltimore, Maryland, for


     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             George Van Wagner seeks to appeal the district court’s

order denying his motion for leave to appeal an interlocutory

order issued by the bankruptcy court.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory        and       collateral      orders,    28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The order Van Wagner

seeks   to   appeal   is   neither    a        final   order   nor   an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           DISMISSED




                                           3